Executive Management Employment Agreement
 
(English Translation)
 
Party A: Zhuolu Jinxin Mining Co., Ltd. (the “Company”)
 
Party B: Zhengting Deng
 
In consideration of the premises and mutual terms, covenants and conditions
hereinafter set forth, and for other good and valuable consideration, the
parties hereto agree as follows:
 
1. Party A hires Party B as Chief Financial Officer of Zhuolu Jinxin Mining Co.,
Ltd..
 
2. Compensation.
 
Party A agrees to pay Party B base salary of RMB 4,100 per month, which shall
include all the taxes and fees according to government regulations.  In
addition, Party B shall be eligible to receive bonus on the Company’s projects
that Party B manages, and the amount of the bonus shall be 5% of the annual net
income of the Company.
 
3. Working Hours.
 
Party B will be working 8 hours a day, total 40 hours a week. (Working days
should be Monday through Friday). Party A may require Party B to work overtime
as the Company may need, but not to exceed thirty-six hours per month.
 
3. During the employment period, Party B shall not be employed by any other
party, entity or individual, especially the competitors of Party A; otherwise,
Party B shall bear responsibilities set by “Anti-Unfair Competition Law of
People’s Republic of China”.
 
4. Employment Term.
 
This employment term shall be for a period of one year commencing January 1,
2013 and terminating December 31, 2013.
 
5.  Duties and Responsibilities.
 
Party B shall perform all its duties as the Chief Financial Officer of a public
company which includes but not limited to Financial Statement Preparation, Cost
Management, Budgeting, Internal Control and Implementation, Monitoring the
Company’s financial performance, cost efficiency, cash flow management, as well
as participating by giving advice in all investment related activities…etc.
 
6.  Labor Safety.
 
Party A shall provide Party B with the standard working environment and
conditions to ensure labor safety.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  Rights and Obligations.
 
Party A shall be responsible for: assigning necessary tasks to Party B according
to the Company’s needs; monitoring Party B’s performance and give award and
punishment accordingly.
 
Party B shall be responsible for: completing all working responsibilities as the
Chief Financial Officer, be compliance with the Company’s policy, and give
necessary advice and directions.
 
Party B has the obligation to maintain confidentiality of the Company’s business
documents.
 
During the employment period, Party B shall not be employed by any other party,
entity or individual, especially the competitors of Party A.
 
8.  Modifications and Termination.
 
This Agreement may not be altered or modified except by writing signed by each
of the respective parties hereof. No breach or violation of this Agreement shall
be waived except in writing executed by the party granting such waiver.
 
Both Parties shall have the right to terminate this Agreement on thirty days
notice to the other party if it fails to deliver the terms and conditions under
this agreement.
 
Party B shall return all necessary documents to the Company within one month of
the termination of the agreement.
 
9.  Breach of Contracts.
 
If Party A breaches the contract by unreasonably deduct or delay compensation
for Party B, and refuses to pay Party B for overtime, Party B shall receive all
compensation that’s suppose to be granted with an extra 25% of its compensation
amount.
 
If Party B breaches the contract, it shall compensate all the direct loss it has
caused to Party B plus any training fees that Party B had paid for Party A
during the employment period.
 
10.  Others.
 
All other miscellaneous shall be solved by the negotiation between both parties
and any further agreements. This Agreement shall be governed by the laws of
People’s Republic of China without giving effect to the principle of conflict of
laws. There are two copies of the Agreement and it becomes effective once both
parties sign or seal on it.
 
Party A: Zhuolu Jinxin Mining Co., Ltd.     
 
Date: 12/28/2012  
 
/s/_________________  
Party B: Zhengting Deng
 
Date: 12/28/2012
 
/s/______________________

 